[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY
This cause is an accelerated appeal from the Hamilton Municipal Court. We reverse the trial court's restitution order and remand for further proceedings.
Defendant-appellant, Jason Barnes, appeals a sentencing entry ordering him to pay restitution after pleading no contest to a misdemeanor traffic charge of making an improper U-turn.  A magistrate heard and accepted Barnes' plea, made a finding of guilt, and issued a decision and sentencing entry that included an order of restitution.  The trial court adopted the magistrate's decision and sentencing entry.1
Barnes' sole assignment of error on appeal is that the trial court erred in ordering restitution when there was no determination of the amount or basis of the property loss for which restitution was ordered.
The assignment of error is sustained on the basis of R.C. 2929.21(E) which requires that before restitution may be ordered, the amount claimed must be established to a reasonable degree of certainty.  See, also,State v. Campbell (1993), 85 Ohio App.3d 510; State v. Breedlove (July 11, 1994), Butler App. No. CA93-12-230, unreported.  The matter is remanded for a determination of the amount of restitution.  Breedlove. See, also, State v. Riggs (June 13, 1991), Meigs App. No. 454, unreported.
Pursuant to App.R. 11.1(E), this entry shall not be relied upon as authority and will not be published in any form.  A certified copy of this judgment entry shall constitute the mandate pursuant to App.R. 27.
Costs to be taxed in compliance with App.R. 24.
JAMES E. WALSH, Judge, STEPHEN W. POWELL, Judge, concur.
1 The city of Hamilton has not filed a brief in this case.